Citation Nr: 1033127	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  00-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a thoracic spine disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for neurologic 
abnormalities, including bowel and/or bladder dysfunction, to 
include on a secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to 
November 1983, and from January 1985 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The appeal was most recently remanded by 
the Board in July 2009.

The issue of entitlement to a clothing allowance has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Initially, the Board notes that the claim for service connection 
for neurologic abnormalities, including bowel and/or bladder 
dysfunction, includes two secondary bases, as secondary to the 
service-connected herniated disc, L5-S1, and as secondary to the 
as yet not service-connected thoracic spine disorder.  

In the July 2009 remand, the Board requested, in part, that the 
RO send the Veteran and his representative a notice letter 
pursuant to the Veterans Claims Assistance Act (VCAA), U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 
2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009); and 
adjudicate the issues on appeal, providing the Veteran and his 
representative written notice of the determinations along with 
notice of the Veteran's right to appeal.

Although the RO sent the Veteran a VCAA letter in August 2009, 
the letter was returned as undeliverable.  The Board notes that 
the Veteran submitted a response to a VCAA letter sent sometime 
prior to July 12, 2010; however, the original letter is not of 
record and the letter appears to relate to a new claim filed in 
April 2010.  Thus, the record does not reflect that the Veteran 
has been provided the requested VCAA letter.

Although the RO issued the Veteran and his representative a 
supplemental statement of the case (SSOC) addressing the issues 
on appeal, the RO was asked to adjudicate the issues in a rating 
decision, providing notice of the determinations and of the 
Veteran's right to appeal.  Further, the SSOC was returned as 
undeliverable.

The Board emphasizes that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, after determining the 
Veteran's current address, the RO should send the Veteran and his 
representative VCAA notice for the issues on appeal and 
adjudicate the issues in a rating decision.  

Lastly, the Veteran submitted additional evidence in July 2010.  
The RO should consider this evidence in adjudicating the claims.

Accordingly, the case is REMANDED for the following actions:

1.  After determining the Veteran's current 
address, the RO should send him and his 
representative VCAA notice under 38 U.S.C.A.§ 
5103(a) and 38 C.F.R. § 3.159(b) for the 
issues of whether new and material evidence 
has been received to reopen a claim of 
entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a thoracic spine disorder; 
entitlement to service connection for a 
thoracic spine disorder; and entitlement to 
service connection for neurologic 
abnormalities, including bowel and/or bladder 
dysfunction, to include on a secondary basis.

2.  The RO should assist the Veteran in 
obtaining any additional evidence identified 
following the current procedures set forth in 
38 C.F.R. § 3.159.  

3.  Then, in a rating decision, the RO should 
adjudicate the claims of whether new and 
material evidence has been received to reopen 
a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a thoracic spine 
disorder; and entitlement to service 
connection for a thoracic spine disorder; and 
entitlement to service connection for 
neurologic abnormalities, including bowel 
and/or bladder dysfunction, as secondary to a 
thoracic spine disorder.  This review should 
include consideration of all additional 
evidence added to the claims file since the 
issuance of the September 2008 SSOC.  The 
Veteran and his representative should be 
provided written notice of the determinations 
and of his right to appeal.

4.  Thereafter, the RO should readjudicate 
the claim for service connection for 
neurologic abnormalities, including bowel 
and/or bladder dysfunction, to include on a 
secondary basis, with consideration of all 
additional evidence added to the claims file 
since the issuance of the September 2008 
SSOC.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, or if 
a timely notice of disagreement is received 
with respect to any additional issue raised 
on behalf of the Veteran, the RO should 
furnish an SSOC and/or a statement of the 
case on all issues in appellate status, and 
the Veteran and his representative should be 
provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

